<PAGE>

 

Exhibit 10.30

PURCHASE AGREEMENT

                        THIS PURCHASE AGREEMENT ("Agreement") is made and
entered into as of February 7, 2006 by and between SOVRAN ACQUISITION LIMITED
PARTNERSHIP, 6467 Main Street, Buffalo, New York 14221 ("PURCHASER") and
WASHINGTON STREET, LP, LEMAY MERRY, LP, MANCHESTER MINI, LP, SHACKELFORD MINI,
LP, ST CHARLES ROCK ROAD, LP, MCSTORAGE MINI, LP, MINI OLD KATY, LP, MILL HAVEN
MINI, LP, HOWDERSHELL MINI, LP, HULEN INVESTORS, LLC, GENERAL DEGAULLE, LP,
PINELLAS LLC, MINI/USA VENTURES I, LP, LITTLE ROAD, LP, BROADWAY SELF STORAGE,
LLC, SUNSET HOLDINGS, LLC, LITTLE ROAD II, LP, RIVERBEND ENTERPRISES, LTD.,
BLANCO ROAD, LP, 75 & GOLDMARK, LLC, CORNERSTONE MANANA, LP, 5440 Harvest Hill
Road, Suite 166, Dallas, Texas 75230 (each a "Company" and collectively the
"Companies" or "SELLER").

W I T N E S S E T H

                        In consideration of the mutual agreements herein
contained, and upon and subject to the terms and conditions herein contained,
the parties hereto agree as follows:

1.   DEFINITIONS

                        The following terms when used in this Agreement shall
have the following meanings:

                        1.1   Property. Twenty-one (21) sites (each a "Site") of
real property identified in attached Exhibit "A" and described in attached
Exhibit "A-1", together with all of the rights and items set forth in Section
2.4 hereof and including the aggregate indoor leaseable square feet of self
storage space set forth in attached Exhibit "A".

                        1.2   Closing. The delivery to PURCHASER of the Deeds,
Bills of Sale and all other items required hereunder concurrently with the
delivery of the adjusted Purchase Price to SELLER.

                        1.3   Closing Date. The date upon which the Closing
occurs as required in Section 9 hereof.

                        1.4   Deeds. The special warranty deeds pursuant to
which the Companies shall convey the Property to PURCHASER.

                        1.5   Earnest Money. The sum of FIVE HUNDRED THOUSAND
AND 00/00 DOLLARS ($500,000) to be delivered from PURCHASER to the Escrow Agent
pursuant to Section 2.2 hereof.

- 1 -

<PAGE>

                        1.6   Bills of Sale. The bills of sale (with warranties
of title) pursuant to which the Companies shall convey to PURCHASER all of the
personal property attached to or located at the Property, excluding personal
property owned by on-site managers, but including but not limited to all
inventory, office furniture, office equipment (such as computers, printers and
fax machines), maintenance equipment (such as lawn mowers and golf carts),
security systems, appliances and, if so desired by PURCHASER, certain vehicles
such as recreational vehicles and boats pertaining to the Goldmark and Manna
Sites in Dallas, Texas (collectively, "Personal Property"). SELLER shall deliver
to PURCHASER the appropriate title documents for any vehicles desired by
PURCHASER. A list of certain specific Personal Property shall be agreed to by
SELLER and PURCHASER prior to the end of the Inspection Period (as hereinafter
defined). The form of Bill of Sale is attached hereto as Exhibit "B".

                        1.7   Knowledge. The knowledge of the Companies, any
Company, and Fred A. Gans.

                        1.8   Escrow Agent. The office of Chicago Title
Insurance Company located at 2001 Bryan Street, Suite 1700, Dallas, Texas 75201,
Attention: Dan Lorimer.

2.   PURCHASE AND SALE

                        2.1   Subject to the provisions of this Agreement, each
of the Companies hereby agrees to sell to PURCHASER, and PURCHASER hereby agrees
to purchase from each of the Companies, the Property and the Personal Property
owned by each of the Companies for the total purchase price ("Purchase Price")
of EIGHTY-SEVEN MILLION FIVE HUNDRED THOUSAND AND 00/100 UNITED STATES DOLLARS
($87,500,000 U.S.) upon and subject to the terms and conditions hereinafter set
forth. SELLER and PURCHASER shall agree upon an allocation of the Purchase Price
among each of the Sites and each of the Companies within ten (10) days of the
date of full execution hereof, which allocation shall become a part of attached
Exhibit "A".

                                     The Purchase Price shall be paid at Closing
as follows:

                                                (a)     PURCHASER shall deposit
the Earnest Money with the Escrow Agent pursuant to Section 2.2 hereof and, upon
Closing, the Earnest Money shall be applied to the Purchase Price.

                                                (b)     PURCHASER shall pay the
balance of the Purchase Price to the Companies by wire transfer through the
Escrow Agent's account, subject to all adjustments required by this Agreement;
provided, however, that the balance of the Purchase Price due on the Closing
Date (as may be extended, pursuant to Section 9 hereof) shall be reduced by the
aggregate amount of Mortgage Indebtedness (as hereinafter defined) assumed by
PURCHASER

- 2 -

<PAGE>

in accordance with the terms of this Agreement; and provided that a portion of
the Purchase Price in the amount of $250,000 ("Holdback Amount") shall be
deposited with the Escrow Agent at Closing to be held and disbursed by the
Escrow Agent pursuant to the terms of the escrow agreement attached hereto as
Exhibit "F".

                                                (c)     The Escrow Agent, upon
receipt from PURCHASER of the aggregate amount of the adjusted balance of the
Purchase Price due at Closing, shall (subject to and conditioned upon
satisfaction of all escrow requirements) allocate and deliver to the Companies
their respective shares of the adjusted balance of the Purchase Price in
accordance with a closing statement agreed to by SELLER and PURCHASER.

                        2.2   Within three (3) business days after the full
execution of this Agreement by PURCHASER and SELLER, PURCHASER shall deposit the
Earnest Money in an interest bearing escrow account with the Escrow Agent.
Interest shall accrue for the benefit of PURCHASER.

                        2.3   The Property includes:

                                                (a)     All buildings and
improvements located on the Property;

                                                (b)     All right-of-ways,
alleys, privileges, easements and appurtenances of SELLER which are on or
benefit the Property and/or any Site, if any;

                                                (c)     All right, title and
interest of the Companies, if any, in any land lying in the bed of any public or
private street or highway, opened or proposed, in front of or adjoining the
Property and/or any Site to the center line thereof;

                                                (d)     All right, title and
interest of the Companies to any unpaid award to which any Company or the
Companies may be entitled, if any (i) due to the taking by condemnation or
eminent domain (or conveyance in lieu thereof) of any right, title or interest
of the Companies in the Property, any Site or any portion thereof and (ii) for
any damage to the Property or any Site due to the change of grade of any street
or highway;

                                                (e)     All rights of SELLER
under assignable licenses, permits, approvals and similar authorizations, if
any, with respect to or affecting the Property, Personal Property and/or any
Site (collectively, "Permits"), it being understood that PURCHASER may decide
not to accept an assignment of any one or more of the Permits;

                                                (f)     All right, title and
interest of SELLER under all leases affecting the Property (collectively,
"Leases");

 

 

- 3 -

<PAGE>

                                                (g)     All rights of SELLER, if
any, under assignable contracts, agreements, warranties, sales agreements,
development agreements, construction agreements, maintenance agreements,
management agreements, employment agreements, service agreements, advertising
agreements and marketing agreements with respect to the Property and/or any Site
(collectively, "Contracts"), it being understood that PURCHASER may decide not
to accept an assignment of any one or more of the Contracts, except those
Contracts to be agreed upon by SELLER and PURCHASER within ten (10) days of the
date of full execution hereof, copies of which shall be attached hereto as
Schedule 2.3(g).

                                                (h)     All rights, if any, with
respect to the development of the Property and/or any Site;

                                                (i)     The business conducted
on the Property and all Sites and SELLER's goodwill (provided that PURCHASER is
assuming absolutely no obligations or liabilities of SELLER that are not
expressly assumed by PURCHASER hereunder); and

                                                (j)     SELLER's telephone
number(s) relating to the Property and each Site, SELLER's "yellow page"
advertisements and, until the expiration of the "yellow page" advertising cycle
in effect on the Closing Date (as may be extended, pursuant to Section 9
hereof), the name or names currently used to identify the Property and/or any
Site (Cornerstone Self Storage and Cornerstone RV and Boat Storage).

                        2.4   (a)      PURCHASER shall not assume, be bound by,
be obligated to pay, perform, discharge or be liable for any liabilities or
obligations of any of the Companies of any kind or nature whatsoever, whether
accrued, absolute, contingent or otherwise, and the Companies shall remain
solely responsible for, its liabilities and obligations not expressly assumed by
PURCHASER (each an "Excluded Liability" and, collectively, the "Excluded
Liabilities") except for executory obligations of the Companies under any
Permit, Contract or Lease arising after the Closing Date (as may be extended,
pursuant to Section 9 hereof) with respect to which rights are expressly being
assigned to and assumed by PURCHASER ("Assumed Obligations"). The Assumed
Obligations shall not include any obligation or liability of any of the
Companies arising out of any breaches or defaults by any of the Companies under
the Permits, Contracts or Leases, or arising out of any obligation which any of
the Companies were to have performed or discharged thereunder prior to the
Closing Date (as may be extended, pursuant to Section 9 hereof), or arising out
of any act, omission, negligence or willful misconduct of any Company. PURCHASER
shall indemnify and defend the Companies and shall hold the Companies harmless
from all breaches by PURCHASER of Assumed Obligations which occur after the
Closing Date (as may be extended, pursuant to Section 9 hereof), and any act,
omission, negligence or willful misconduct of PURCHASER. SELLER shall indemnify
and defend PURCHASER and shall hold PURCHASER harmless from (i) all breaches of
obligations under Permits, Contracts and Leases arising on or before the Closing
Date (as may be extended, pursuant to Section 9 hereof) and (ii) any act,
omission, negligence or willful misconduct of any Company.

- 4 -

<PAGE>

                                                (b)     Except as otherwise
provided in this Agreement, and subject to the representations, warranties,
covenants and indemnities set forth herein, the Property is being sold in an "AS
IS, WHERE IS" condition and "WITH ALL FAULTS". Except as expressly set forth in
this Agreement, no representations or warranties have been made or are made and
no responsibility has been or is assumed by SELLER or by any partner, officer,
person, firm, agent or representative acting or purporting to act on behalf of
SELLER. The parties agree that all understandings and agreements heretofore made
between them or their respective agents or representatives are merged in this
Agreement and the Exhibits hereto annexed. Except as expressly provided herein,
SELLER makes no representations or warranties as to whether the Property
contains asbestos or harmful or toxic substances. Further, to the extent that
SELLER has provided to PURCHASER information from any inspection, engineering or
environmental reports concerning asbestos or harmful or toxic substances, SELLER
makes no representations or warranties with respect to the accuracy or
completeness, methodology of preparation or otherwise concerning the contents of
such reports. Notwithstanding any provision in this Section 2.4(b) to the
contrary, SELLER shall be liable to PURCHASER for SELLER's failure to disclose
material facts regarding the condition of the Property, any Site or any portion
thereof.

3.   INSPECTIONS AND CONTINGENCIES

                        3.1   (a)  PURCHASER shall have until 11:59 p.m. on the
sixtieth (60th) day following the date of full execution of this Agreement
("Inspection Period") within which to conduct due diligence investigations,
inspections and reviews of the Property and Personal Property at PURCHASER'S
sole cost and expense. The scope of such due diligence investigations,
inspections and reviews shall be determined by PURCHASER. PURCHASER shall have
access to the Property during the Inspection Period after providing reasonable
notice to the Companies. If PURCHASER has not terminated this Agreement during
the Inspection Period, PURCHASER shall have access to the Property and Personal
Property and the right to investigate and inspect the same prior to the Closing
for purposes of determining whether (i) the representations and warranties of
SELLER herein are true and correct, (ii) the conditions precedent to Closing as
set forth in Section 7 hereof have been satisfied and (iii) there has been a
material change in the Property or Personal Property. PURCHASER'S obligations
hereunder are contingent upon PURCHASER satisfying itself (in its sole and
absolute discretion) that the Property and the Personal Property are acceptable
to PURCHASER, including (without limitation) that (a) all of the information
(including financial information) respecting the Property is true, complete,
accurate and acceptable to PURCHASER, (b) the Property and PURCHASER'S intended
use thereof complies with all federal, state and municipal statutes, laws,
codes, rules, ordinances, regulations, orders, certificates, approvals, permits
and variances, including zoning, building, fire, health and safety laws and
including the Americans with Disabilities Act, (c) the Property is free of any
existing or potential environmental defect or contamination, (d) all
improvements on the Property are structurally sound and all mechanical systems
serving such improvements are in good working order, (e) there is no impediment
to

- 5 -

<PAGE>

developing, using and operating the Property for self storage purposes, (f) the
business conducted on the Property is acceptable to PURCHASER, (g) all Leases
are acceptable to PURCHASER, (h) all construction on the Property is acceptable
to PURCHASER and (i) the investigations, inspections and reviews of the Property
and Personal Property by PURCHASER are acceptable to PURCHASER. PURCHASER may
review all on-site management and operational procedures, and may interview
employees and on-site personnel of the Companies. PURCHASER may obtain, at its
sole cost and expense, Phase I and Phase II environmental audits of the Property
and otherwise inspect the Property and the Personal Property to conduct its due
diligence review thereof. PURCHASER and its agents, contractors and employees
shall be provided with reasonable access to every part of the Property and
Personal Property (and all records and other information related to the Property
and Personal Property shall be made available to, or shall be provided to,
PURCHASER during the Inspection Period). In addition, SELLER shall provide to
PURCHASER documents which SELLER may have in its possession or under its control
pertaining to the Property and Personal Property including, but not limited to,
all site plans, plans and specifications for any development of or construction
on the Property and/or any Site, current financial statements of the Property
and all Sites, complete income and expense reports, all information and
documentation regarding the environmental status of the Property and all Sites
(such as Phase I and Phase II environmental reports), title insurance
policies/commitments, surveys, easements, rights of way, construction drawings,
blue prints, soil tests/reports, permits, approvals, architectural plans,
engineer's drawings, structural reports, licenses, permits, tax assessments, tax
receipts, notices of special assessment, notices of sewer fees, notices of water
fees, restrictive covenants, variances, rezoning petitions/approvals,
engineering plans, service contracts, leases, contracts, agreements, occupancy
agreements, rental agreements, developer agreements, pro forma operating
statements, sales tax reports, notices and correspondence from any local, state
or federal governmental agency or authority, pleadings, notices of pendency,
notices and correspondence from insurers, correspondence relating to any pending
or threatened litigation or proceeding affecting SELLER, the Property or any
Site or portion thereof, and any other such document SELLER may have in its
possession or control related to the Property and/or any Site (collectively,
"Property Information"). Specifically, SELLER shall immediately (but no later
than five (5) days following execution of this Agreement) provide PURCHASER (in
PURCHASER'S Buffalo, New York office Attention: Sandra L. Herberger) with the
information set forth in attached Exhibit "C", and copies of all office and
warehouse Leases, residential Leases and Loan Documents (as hereinafter
defined). SELLER shall provide reasonable cooperation with respect to
PURCHASER'S investigations, inspections and reviews hereunder. If the Property
or the Personal Property (or any investigation, inspection or review conducted
by PURCHASER hereunder) is unsatisfactory to PURCHASER, in PURCHASER'S sole and
absolute discretion, PURCHASER may (for any reason or no reason) terminate this
Agreement by providing written notice to SELLER prior to the end of the
Inspection Period. Upon PURCHASER'S timely submission of written notice of
termination pursuant to this Section 3.1(a), the Escrow Agent shall immediately
return the Earnest Money, plus all interest thereon, to PURCHASER, without the
need for obtaining any further consent or instruction from SELLER. PURCHASER
shall repair any damage to the

- 6 -

<PAGE>

Property it causes during the Inspection Period to a condition as close as
reasonably possible to the condition prior to the damage, and shall indemnify
and hold SELLER harmless from all claims, costs, expenses and liabilities
arising solely and directly out of PURCHASER's investigations, inspections and
reviews hereunder, and shall not cause any lien to be filed against the Property
prior to Closing; provided, however that such indemnification obligation shall
not apply to any claim, cost, expense or liability arising out of (i) the act or
omission of any Company (or a Company's agent, contractor or employee) or (ii)
the pre-existing condition of the Property. If the Inspection Period ends on a
weekend or holiday, the Inspection Period shall be automatically extended
through the next business day.

                                                (b)     The Property is a
"package deal". PURCHASER shall not be obligated to buy, and SELLER shall not be
obligated to sell, any one or more of the Sites without all of the other Sites.
SELLER shall have no right to exclude from this Agreement any one or more of the
Sites.

                                                (c)     SELLER shall afford to
PURCHASER, and its agents and representatives, full access to all of the books,
records and agreements of SELLER related to the Property and any portion
thereof, and shall furnish to PURCHASER and its representatives such information
regarding SELLER and the Property as PURCHASER may reasonably request. SELLER
shall cooperate with PURCHASER in visiting or contacting on-site personnel and
employees of SELLER as PURCHASER shall specify.

                                                (d)     The investigations by
PURCHASER and furnishing of information to PURCHASER shall not affect the right
of PURCHASER to rely on the representations, warranties, covenants and
agreements of SELLER in this Agreement.

                                                (e)     At least twenty (20)
days before the Closing Date, SELLER shall furnish PURCHASER with copies of the
Companies' organizational documents, including, copies of the limited
partnership agreements, articles of organization and operating agreements, as
well as copies of the Companies' general partners' and members' organizational
documents such as partnership agreements, articles of organization, operating
agreements, certificates of incorporation and by-laws (and copies of all
amendments to all of the foregoing).

                        3.2   PURCHASER'S obligations hereunder are expressly
contingent upon (a) the Companies' ability to deliver to PURCHASER and the
delivery to PURCHASER of (i) good, marketable and insurable fee simple title to
the Property, free and clear of liens, encumbrances and restrictions, except for
liens, encumbrances and restrictions permitted or deemed permitted by PURCHASER
hereunder and (ii) good and lien-free title to the Personal Property, except for
any liens permitted or deemed permitted by PURCHASER hereunder, (b) all
necessary approvals, including without limitation, partnership, member, manager,
shareholder, director and corporate approvals of the Companies, (c) SELLER
furnishing PURCHASER with any existing permanent and unconditional certificates
of occupancy for all of the improvements on the

- 7 -

<PAGE>

Property (which must be provided during the Inspection Period), (d) all
necessary approvals, including without limitation, partnership and corporate
approvals of PURCHASER, its general partner and Sovran Self Storage, Inc. (which
must be obtained prior to the end of the Inspection Period), (e) the
simultaneous closing and acquisition by PURCHASER of all of the Sites and (f)
the performance by Lender (as hereinafter defined) at Closing of Lender's
obligations with respect to the assumption by PURCHASER of the Mortgage
Indebtedness (as hereinafter defined) on terms accepted by Lender and PURCHASER
during the Inspection Period (as hereinafter defined).

                                                (a)     Eleven (11) Sites are
encumbered by mortgages securing loans (collectively "Mortgage Indebtedness") as
set forth in attached Schedule 3.3(a). SELLER acknowledges that PURCHASER has
agreed to attempt to assume the existing Mortgage Indebtedness as an
accommodation to SELLER. SELLER and PURCHASER shall each make a good faith
effort to obtain the consent of SELLER's lender or lenders and its servicers,
successors or assigns and any other party required under the Loan Documents (as
hereinafter defined) (collectively "Lender") to the assumption of the Mortgage
Indebtedness by PURCHASER. SELLER shall provide PURCHASER with complete copies
of any and all documents evidencing and securing the Mortgage Indebtedness and
all amendments (collectively "Loan Documents") promptly upon the full execution
of this Agreement, but not later than five (5) days after the date of full
execution hereof. SELLER shall use SELLER's good faith efforts to cause Lender
to provide copies of any and all Loan Documents accompanied by estoppel
certificates acceptable to PURCHASER pursuant to which Lender and SELLER certify
to PURCHASER with respect to the Loan Documents and Mortgage Indebtedness (i)
the amount of principal, interest and all other fees, costs and expenses due on
the Mortgage Indebtedness, (ii) that neither the Loan Documents nor the Mortgage
Indebtedness have been assigned, (iii) that SELLER and all guarantors and
indemnitors, if any, of the Mortgage Indebtedness, are in material compliance
under the Loan Documents, and there exists no event of default thereunder, (iv)
that there have been no amendments to the Loan Documents (except as disclosed to
PURCHASER in writing) and (v) the terms and total costs associated with the
approval by Lender of the assumption of the Mortgage Indebtedness by PURCHASER.
Within ten (10) business days following receipt by PURCHASER of Lender's written
requirements for PURCHASER's assumption of the Mortgage Indebtedness, PURCHASER
shall submit to Lender copies of all required documents and information provided
that (i) the documents or information required by Lender are reasonable and
reasonably pertain to PURCHASER's request for approval by Lender of PURCHASER's
assumption of the Mortgage Indebtedness, (ii) the documents or information
required by Lender are within PURCHASER's possession or control and (iii) the
documents or information required by Lender are not proprietary, confidential or
non-disclosable as reasonably determined by PURCHASER. PURCHASER shall have no
obligation to assume any obligation to repay the Mortgage Indebtedness (or any
part thereof) or to otherwise assume any obligation under the Loan Documents. If
PURCHASER chooses not to (i) assume all or any portion of the Mortgage
Indebtedness and (ii) terminate this Agreement

 

- 8 -

<PAGE>

pursuant to its terms, this Agreement shall remain in effect and the Mortgage
Indebtedness shall be paid, satisfied and defeased at Closing out of the
proceeds of the sale contemplated hereby; provided that PURCHASER shall pay any
prepayment premium or fee and defeasance costs in connection therewith.

                                                (b)     The existing terms,
provisions and conditions currently set forth in the Loan Documents shall be
subject to PURCHASER's approval (in PURCHASER's sole and absolute discretion)
during the Inspection Period. If PURCHASER disapproves (in PURCHASER's sole and
absolute discretion) of the terms, provisions or conditions currently set forth
in the Loan Documents, PURCHASER may terminate this Agreement by providing
written notice of termination to SELLER before the end of the Inspection Period,
whereupon this Agreement shall terminate, the Earnest Money (plus all interest
thereon) shall be immediately returned to PURCHASER without any further consent
or instruction from SELLER, and no party hereto shall have any further liability
hereunder, except for obligations set forth herein which expressly survive
termination.

                                                (c)     In the event that Lender
materially adversely alters the obligations currently set forth under the
existing Loan Documents or imposes material obligations in addition to those
currently set forth under the existing Loan Documents in connection with the
assumption of the Mortgage Indebtedness, then PURCHASER shall notify SELLER in
writing thereof and PURCHASER and SELLER shall diligently attempt to agree on a
sharing of any additional costs, expenses and liability caused by such
alterations or additional obligations within ten (10) days following such
notice, failing which PURCHASER may terminate this Agreement by providing
written notice of termination to SELLER within five (5) days following receipt
by PURCHASER of SELLER's written notice that SELLER will not share in any such
costs, expenses or liability. Upon such termination, the Earnest Money (plus all
interest thereon) shall be immediately returned to PURCHASER without any further
consent or instruction from SELLER, and no party hereto shall have any further
liability hereunder, except for obligations set forth which expressly survive
termination.

                                                (d)     If after continuous
diligent efforts by PURCHASER Lender (i) denies or disapproves PURCHASER's
assumption of the Mortgage Indebtedness, or (ii) fails to provide written notice
of approval or disapproval by the Closing Date (as may be extended, pursuant to
Section 9 hereof) of PURCHASER's assumption of the Mortgage Indebtedness, then
PURCHASER may terminate this Agreement upon written notice to SELLER (A) with
respect to subsection (i) immediately above, within five (5) days after
PURCHASER receives Lender's written notice of denial or disapproval and (B) with
respect to subsection (ii) immediately above, by the Closing Date (as may be
extended, pursuant to Section 9 hereof), whereupon the Earnest Money (plus all
interest thereon) shall be immediately returned to PURCHASER without any further
consent or instruction from SELLER, and no party shall have any further
liability hereunder, except for obligations set forth herein which expressly
survive termination.

 

- 9 -

<PAGE>

                                                (e)     If Lender first approves
of the assumption by PURCHASER of the Mortgage Indebtedness (or any part
thereof), but later withdraws approval, or materially adversely alters the
obligations currently set forth under the Loan Documents or imposes material
obligations in addition to those currently set forth under the existing Loan
Documents in connection with the assumption of the Mortgage Indebtedness,
PURCHASER may terminate this Agreement on written notice to SELLER within five
(5) days after PURCHASER receives Lender's written notice of same, whereupon the
Earnest Money (plus all interest thereon) shall be immediately returned to
PURCHASER without any further consent or instruction from SELLER, and no party
hereto shall have any further liability hereunder, except for obligations set
forth herein which expressly survive termination.

                                                (f)     If Lender fails to close
by the Closing Date (as may be extended, pursuant to Section 9 hereof), or if
SELLER defaults under or breaches the Loan Documents, and such default or
breach, is not fully cured by the Closing Date (as may be extended, pursuant to
Section 9 hereof) as evidenced by Lender's written confirmation that such cure
has been effectuated, PURCHASER may terminate this Agreement on written notice
to SELLER, whereupon the Earnest Money (plus all interest thereon) shall be
immediately returned to PURCHASER without any further consent or instruction
from SELLER, and no party hereto shall have any further liability hereunder
except for obligations set forth herein which expressly survive termination.

                                                (g)     SELLER and PURCHASER
agree that following Lender's approval of PURCHASER's assumption of the Mortgage
Indebtedness on terms and conditions acceptable to PURCHASER, neither SELLER nor
PURCHASER shall intentionally take any action for the purpose of causing Lender
to withdraw Lender's approval of the assumption by PURCHASER of the Mortgage
Indebtedness.

                        3.3   If Lender fails to close such assumption on the
Closing Date (as may be extended, pursuant to Section 9 hereof), PURCHASER may
terminate this Agreement on written notice to SELLER, whereupon the Earnest
Money (plus all interest thereon) shall be immediately returned to PURCHASER
without any further consent or instruction from SELLER, and no party hereto
shall have any further liability hereunder except for obligations set forth
herein which expressly survive termination.

                        3.4   Set forth in attached Exhibit "A-2" are the
principal balances and related information respecting the Mortgage Indebtedness.

4.   SELLER'S WARRANTIES, REPRESENTATIONS AND COVENANTS

                        4.1   SELLER warrants, represents and covenants to
PURCHASER as follows (all of which representations and warranties are now true
and shall remain true from the date hereof through and including the Closing
Date (as may be extended, pursuant to Section 9 hereof)):

 

- 10 -

<PAGE>

                                                (a)     Neither the Property nor
any Site or portion thereof (or the use or operation thereof) violates (i) any
law, statute, ordinance, rule, code, regulation or order (including but not
limited to zoning ordinances, building codes or environmental laws and
regulations) or (ii) any covenant, easement, right of way or restriction
affecting all or any portion of the Property. No Company has received any notice
of any such violation; nor has any investigation has been commenced or, to the
Knowledge of SELLER, has any investigation been contemplated respecting any such
past, present, or future violation. No inspection has been commenced and, to the
Knowledge of SELLER, no inspection has been threatened.

                                                (b)     There is no pending
condemnation proceeding affecting the Property, or any part thereof, or to the
Knowledge of SELLER, are any such proceedings threatened.

                                                (c)     There is no pending
litigation, claim, action or proceeding against the Company, or involving any
Lease, the Property (or any Site or portion thereof) or the Personal Property
nor, to the Knowledge of SELLER, is any such litigation, claim, action or
proceeding threatened.

                                                (d)     To the Knowledge of
SELLER, Hazardous Materials (as defined below) are not present at, on or under
the Property (or any Site or portion thereof). No Company has received notice of
or information reflecting any violation of Environmental Laws (as defined below)
related to the Property (or any Site or portion thereof) or the presence or
release of Hazardous Materials (as defined below) on or from the Property (or
any Site or portion thereof). No clean up, investigation, remediation,
administrative order, consent order, agreement or settlement is in existence
with respect to the Property (or any Site or portion thereof) or, to the
Knowledge of SELLER, is any such investigation, remediation, administrative
order, consent order, agreement or settlement threatened, proposed or
anticipated. No Company has released, spilled, generated, disposed of, stored or
handled any Hazardous Materials on the Property or any Site (or portion
thereof). The term "Environmental Laws" means the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response Compensation and
Liability Act, and all other federal laws and regulations governing the
environment in effect on the date of this Agreement, including laws relating to
petroleum and petroleum-related materials, together with their implementing
guidelines as of the date of this Agreement, and all state, regional, county,
municipal and other local laws, regulations and ordinances that are equivalent
or similar to the federal laws recited above or that purport to regulate
Hazardous Materials. The term "Hazardous Materials" means any substance,
material, waste, pollutant or contaminant listed or defined as hazardous or
toxic under any Environmental Law, including asbestos, PCBs, urea formaldehyde
foam insulation, medical waste, radioactive waste, mold, petroleum and
petroleum-related materials. SELLER will give immediate oral and written notice
to PURCHASER of SELLER'S or any Company's receipt of any written notice
involving a violation, threat of violation or suspected violation of any
Environmental Law.

 

- 11 -



<PAGE>

                                                (e)     The Companies are duly
organized and validly existing under the laws of the state in which they were
formed and are in good standing under the laws of the states where the Sites
they own are located. SELLER has full power and authority to own, operate and
lease its properties (including the Companies' respective portions of the
Property) as presently and heretofore owned and operated and to carry on its
business as now and heretofore conducted.

                                                (f)     SELLER has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder. This Agreement and any other agreements contemplated hereby
(collectively, the "Other Agreements") constitute the legal, valid and binding
obligations of SELLER enforceable against SELLER in accordance with their
respective terms.

                                                (g)     The financial
information given to PURCHASER concerning the Property is true and correct in
all material respects, and fairly presents the stated revenues and operating
expenses of and for the Property.

                                                (h)     There are no leases or
tenancies affecting the Property except the Leases. All of the Leases are self
storage leases, and there are no commercial or residential leases affecting the
Property, except for apartments of on-site managers, and office and warehouse
Leases. There is no person residing on any part of the Property except for
on-site managers disclosed to PURCHASER in writing.

                                                (i)     Except with respect to
self storage Leases in the ordinary course of business and consistent with past
practice, no tenant of the Property is entitled to any alterations,
installations, decorations or other similar work (not yet performed) for
consideration (not yet given) in connection with its tenancy. All alterations,
installations, decorations and other work required to be performed by the
Companies (or the Companies' predecessors in title) under any Lease or other
Contract affecting the Property has been (or will be prior to Closing) completed
and paid for in full.

                                                (j)     The Companies are not
foreign entities under the Foreign Investment Real Property Tax Act ("FIRPTA").

                                                (k)     The Companies are
solvent, and the consummation of the transaction contemplated hereby will not
render the Companies insolvent. No Company is involved in, nor is any Company
contemplating, any bankruptcy, reorganization or insolvency proceedings. The
Purchase Price constitutes fair consideration for the Property and Personal
Property, and was negotiated in good faith pursuant to arms-length negotiation.

                                                (l)     Neither this Agreement
nor any other document furnished by or on behalf of SELLER in connection with
this Agreement contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements contained herein or
therein not misleading.

- 12 -

<PAGE>

                                                (m)     To the Knowledge of
SELLER, there are no latent defects affecting the Property or the Personal
Property. To the Knowledge of SELLER, there is no termite (or other insect)
infestation of any kind at the Property. No Site or portion thereof is exempt or
partially exempt from real property taxation. There are no pending or, to the
Knowledge of SELLER, contemplated or threatened any tax assessment, special
assessment or reduction proceedings related to the Property or the Personal
Property, or any part thereof.

                                                (n)     The execution, delivery
and performance of this Agreement and the Other Agreements by SELLER and/or each
Company, and the consummation of the transaction contemplated hereby and thereby
(A) do not require the filing with, or the consent, waiver, approval, license or
authorization of, any person, government agency or public or regulatory
authority; (B) do not require any filing with, or the consent or approval from,
any governmental agency or regulatory authority to enable SELLER to conduct
SELLER'S business as now and heretofore conducted; (C) do not violate, with or
without the giving of notice or the passage of time, any provision of law
applicable to SELLER, (D) do not conflict with or result in a breach of the
Companies' organizational documents, the Loan Documents, or any mortgage, deed
of trust, license, indenture or other agreement or other instrument, or any
order, judgment, decree, statute, regulation or any other restriction of any
kind or character, to which SELLER or any Company is a party or by which SELLER,
any Company or any of their assets may be bound or give to others any right to
terminate, or result in termination of, any provision of such instruments; and
(E) do not result in the creation of any liability, lien, encumbrance, claim or
other restriction upon any of the property or assets of SELLER or any Company
(including the Property and Personal Property) or in the acceleration or
maturity of any debt of SELLER or any Company.

                                                (o)     Neither SELLER nor any
Company is a party to or subject to any Permit, Lease or Contract except as
disclosed to PURCHASER in writing. All such Permits, Leases and Contracts are
valid, binding and in full force and effect, and the Companies are not in breach
or alleged to be in breach thereunder, and no other party thereto is in breach
thereof. All unwritten Leases are month to month tenancies. Nothing has occurred
which, with or without the passage of time or giving of notice or both, would
constitute a breach by SELLER, any Company or any other party under any such
Permit, Lease or Contract. SELLER has no reason to believe any such Permit,
Lease or Contract will not be renewed and has not received any noficiation that
any such Permit, Lease or Contract is not likely to be renewed. The sale and
transfer of the Property and Personal Property contemplated by this Agreement
will not, with or without the passage of time or the giving of notice or both,
create a breach under or permit the termination of or otherwise have any adverse
effect on any such Permit, Lease or Contract. Neither SELLER nor any Company is
required to give any notice to any person regarding this Agreement or the sale
and transfer of the Property and Personal Property, or the transactions
contemplated hereby.

 

 

- 13 -



<PAGE>

                                                (p)     SELLER has no Knowledge
of, and no Company has received any notice of, outstanding requirements or
recommendations with respect to the Property, any Site or any portion thereof
from (a) any insurance company which issued a policy pertaining to any Company
or the Property, any Site (or any portion thereof) or (b) any board of fire
underwriters or other body exercising similar functions. SELLER shall maintain
all of its insurance coverages in effect through the Closing Date (as may be
extended, pursuant to Section 9 hereof). All such policies are currently in
effect and shall be maintained through the Closing Date (as may be extended,
pursuant to Section 9 hereof). SELLER is adequately insured against the kinds of
risks usually incurred by entities engaged in the same or similar business.
SELLER has given due and timely notice of any claim and of any occurrence known
to SELLER which may give rise to a claim affecting the Property, any Site or
portion thereof which may be covered by any such insurance (including the claim
affecting the New Orleans Site) and have otherwise complied in all respects with
the provisions of such policies.

                                                (q)     The Companies are the
owners of the Sites (as identified in attached Exhibit "A") in fee simple
absolute, and title to the Property is good, marketable and insurable. No third
party has a contract, agreement, memorandum of understanding, option, right of
first refusal or other right to acquire or lease any part of or any interest in
the Property (except for short-term self storage Leases disclosed to PURCHASER).
The Companies are the owners of the Personal Property (as identified in attached
Exhibit "B"), which Personal Property is fully paid for and will be free and
clear of any liens (except for the Mortgage Indebtedness assumed by PURCHASER),
encumbrances and restrictions at Closing.

                                                (r)     Each Site is assessed as
a separate and single tax lot; no Site is a part of a larger tax lot. To the
Knowledge of SELLER, there will be no roll back taxes, assessments (other than
normal property tax assessments), special assessments or respreads due on the
Property, any Site or any portion thereof.

                                                (s)     SELLER has timely paid
in full any and all sales and/or use tax that was or may have been due in
connection with the purchase or sale of goods or services, the sale of
inventory, the leasing of parking spaces (indoor and/or outdoor) for the storage
or parking of vehicles and/or the rental of storage units.

                                                (t)     SELLER has obtained all
requisite permits, licenses and approvals necessary to own, use and operate the
Property for self storage purposes in accordance with all applicable
governmental laws, statutes, regulations, rules, codes and ordinances.

                                                (u)     The Mortgage
Indebtedness is current, and all obligations under the Loan Documents have been
fully complied with. SELLER shall comply with all obligations under the Loan
Documents through the Closing Date (as may be extended, pursuant to Section 9
hereof).

 

- 14 -

<PAGE>

                                                (v)     Each Site is contiguous
with, and has unencumbered access to, a public road.

                        4.2   In the event that SELLER learns that any of the
representations and warranties of SELLER contained in or referred to in this
Agreement is or will become inaccurate, SELLER shall give immediate detailed
written notice thereto to PURCHASER.

                        4.3   SELLER and Fred A. Gans have sufficient knowledge
of and involvement with the Property, and the operation thereof, and with the
Companies, so as to render meaningful and reliable the representations and
warranties herein that are qualified by Knowledge.

                        4.4   If any representation or warranty of SELLER herein
is or becomes materially inaccurate prior to Closing, SELLER shall promptly
notify PURCHASER in writing, and shall proceed diligently and promptly using its
best efforts to cure the deficiency which gave rise to the material inaccuracy.
If SELLER fails to proceed diligently or promptly using its best efforts, or
fails to cure the deficiency which gave rise to the material inaccuracy at least
ten (10) days prior to the Closing Date (as may be extended, pursuant to Section
9 hereof), PURCHASER may terminate this Agreement upon written notice to SELLER,
whereupon the Escrow Agent shall immediately return the Earnest Money, plus all
interest thereon, to PURCHASER without the need for obtaining any further
consent or instruction from SELLER, and PURCHASER may recover from SELLER all
expenses (including attorneys' fees) incurred by PURCHASER in connection with
this Agreement up to a maximum amount of $200,000. Notwithstanding the
foregoing, if the deficiency that gave rise to the materially inaccurate
representation or warranty (a) cannot be cured by the Closing Date (as may be
extended, pursuant to Section 9 hereof) despite SELLER's best efforts and (b)
can be cured by the payment of a sum certain, then the parties shall make a good
faith effort to agree upon and enter into an escrow agreement pursuant to which
the Escrow Agent shall hold a portion of the adjusted Purchase Price in escrow
pending completion of the cure by SELLER by a date certain following Closing,
and if such cure has not been effectuated by such date certain, the escrowed
funds would be delivered by the Escrow Agent to PURCHASER. If SELLER and
PURCHASER cannot agree upon the terms of such an escrow agreement despite making
a good faith effort (including the amount of escrowed funds and a date by which
the cure must be completed), PURCHASER shall have the right to terminate this
Agreement pursuant to the terms of this Section 4.4.

                        4.5   The above enumerated representations, warranties
and covenants shall survive the Closing and the delivery of the Deeds, and the
termination of this Agreement, for six (6) months.

5.   DELIVERIES AND COVENANTS

                        5.1   The Companies shall convey good, marketable and
insurable fee simple title to the Property, and shall convey the Personal
Property, to PURCHASER on the Closing Date (as may be extended, pursuant to
Section 9 hereof). On the Closing Date (as may be extended, pursuant to Section
9 hereof), SELLER shall deliver to PURCHASER, the following:

- 15 -

<PAGE>

                                                (a)     The Deeds (which shall
contain the legal description set forth in the final title insurance
commitment(s) and shown on the surveys obtained by PURCHASER).

                                                (b)     The Bills of Sale,
together with the title documents for any vehicles transferred to PURCHASER,
including the recreational vehicles and boats referred to in Section 1.6 hereof.

                                                (c)     Assignment and
Assumption Agreements (to be executed by both SELLER and PURCHASER) pursuant to
which each Company shall assign to PURCHASER all of the Companies' rights under
all Permits, Leases and Contracts to be assigned to PURCHASER in accordance with
the terms hereof, which Assignment and Assumption Agreement shall provide that
SELLER shall indemnify, defend and shall hold PURCHASER harmless from and
against any and all claims, liabilities, losses, damages, costs and expenses
(including reasonable attorneys' fees, disbursements and court costs) respecting
obligations of SELLER any Company under the Permits, Leases and Contracts that
occurred prior to the date that PURCHASER acquires title to the Property and/or
arising out of acts or omissions of SELLER and/or any Company. PURCHASER shall
indemnify defend and shall hold SELLER harmless from and against any and all
claims, liabilities, losses, damages, costs and expenses (including reasonable
attorneys' fees, disbursements and court costs) respecting obligations assumed
by PURCHASER under the Permits, Leases and Contracts arising subsequent to the
date that PURCHASER acquires title to the Property.

                                                (d)     Certificates and
Indemnities regarding sales tax, use tax and brokers' commissions. SELLER and
PURCHASER agree that PURCHASER will not inherit any of SELLER'S or the
Companies' sales/use tax liability as a result of SELLER'S or the Companies'
unpaid sales and/or use tax obligations due and payable prior to Closing.

                                                (e)     Any existing permanent
and unconditional certificates of occupancy for the improvements on each Site.

                                                (f)     Then current Rent Rolls
for each Site, certified by SELLER as true and correct in all material respects,
along with a schedule of prepaid rents, delinquent rents and security deposits
for each Site as of the Closing Date (as may be extended, pursuant to Section 9
hereof).

                                                (g)     Evidence of the
Companies' existence, authority and good standing including but not limited to
the Companies' organizational documents, such as their limited partnership
agreements, articles of organization and operating agreements (and all
amendments to the foregoing), good standing certificates, resolutions of the
Companies' partners, members, managers, and the partners, members, managers,
directors and shareholders of the Companies' general partners and members,
incumbency certificates, and such other documentation as may be reasonably
required by the Escrow Agent.

 

- 16 -

<PAGE>

                                                (h)     Affidavits by the
Companies with respect to compliance with the Foreign Investment Real Property
Tax Act ("FIRPTA"), and all certificates, affidavits and indemnities required by
the Escrow Agent, including but not limited to title affidavits and gap
indemnities.

                                                (i)     Possession of the
Property free and clear of all parties in possession except tenants under the
Leases, and all keys, codes and other security devices for the Property.

                                                (j)     Copies of all books and
records pertaining to the Property that are reasonably required for the orderly
transition of the Property and Personal Property to, and operation of the
Property by, PURCHASER.

                                                (k)     The originals or, if
unavailable, copies certified to be true, correct and complete in all material
respects, of all Leases, Permits and Contracts assumed by PURCHASER.

                                                (l)     Non-Competition
Agreements in favor of PURCHASER in the form attached hereto as Exhibit "D"
(except that the form attached hereto as Exhibit "D-1" shall be used for the
Site located in New Orleans, Louisiana), to be signed by the Companies and by
Fred A. Gans. The parties agree that such Non-Competition Agreements are a
material inducement to PURCHASER to enter into this Agreement.

                                                (m)     A Certificate or
Certificates duly executed by SELLER and each Company certifying that all
representations and warranties of SELLER and each Company are true and correct
in all material respects on and as of the Closing Date (as may be extended,
pursuant to Section 9 hereof), and that all covenants to be performed by SELLER
and each Company hereunder on or before the Closing Date (as may be extended,
pursuant to Section 9 hereof) have been performed in all material respects.

                                                (n)     Proof of payment of all
sales tax, use tax, real property taxes, water bills and other taxes or fees
pertaining to the Property, Personal Property and/or the business contemplated
on the Property applicable to the time period prior to Closing. SELLER shall pay
all such taxes and fees prior to Closing.

                                                (o)     Such other ministerial
instruments and certificates, permits and approvals required by local laws,
rules, regulations, codes and ordinances that are imposed upon, or customarily
furnished by, sellers of real property in order to allow the Closing to occur.

                                                (p)     All documents and
materials required to be furnished in connection with PURCHASER's assumption of
the Mortgage Indebtedness, including but not limited to the estoppel
certificates required under Section 3.3 hereof.

 

- 17 -

<PAGE>

                        5.2   SELLER shall furnish PURCHASER and PURCHASER's
attorneys no later than five (5) days following the date of full execution
hereof with copies of all existing maps and surveys (collectively "Survey Work")
relating to the Property and each Site within SELLER's possession or control.
SELLER shall furnish PURCHASER and PURCHASER's attorneys within five (5) days
following the date of full execution of this Agreement with current ALTA (or
equivalent) commitments for owner's title insurance through the Escrow Agent in
the aggregate amount of the Purchase Price covering each and every Site and all
beneficial easements, and containing copies of all recorded documents
benefiting, burdening and affecting each Site, and containing to the extent
available the following endorsements: ALTA-9 (Comprehensive), T-19.1, Access,
Land Same As Survey, Subdivision, Separate Tax Lot, Contiguity, Waiver of
Arbitration and Gap. PURCHASER may order current updates to SELLER's existing
Survey Work and/or new instrument surveys dated after this Agreement certified
to PURCHASER and the Escrow Agent prepared by a licensed land surveyor according
to 2005 ALTA/ASCM Standards (including Table A items 1, 2, 3, 4, 6, 7(a),
7(b)(1), 7(c), 8, 9, 10, 11, 13, 14, 16, 17 and 18) showing the boundaries of
the Property and each Site, the location of any easements (benefiting and
burdening), rights-of-way, improvements and encroachments thereon, whether any
Site contains wetlands (state or federal), whether any Site is in a federally
designated flood zone and certifying the number of acres. PURCHASER may order at
its sole cost and expense UCC searches. PURCHASER shall have the right to raise
objections to the status of title to the Property and Personal Property. Without
limitation, one or more liens, encumbrances, restrictions, covenants, easements,
rights of way or other matters affecting title shall constitute title defects to
which PURCHASER may object, in PURCHASER'S sole discretion. If PURCHASER raises
any objections to title to any one or more of the Sites, PURCHASER shall notify
SELLER, in writing, of such objections prior to the end of the Inspection
Period. SELLER shall notify PURCHASER, in writing, within five (5) business days
after receipt of PURCHASER'S title objections stating (i) which objections
SELLER shall cure and (ii) which objections SELLER has elected not to cure. If
SELLER provides such written notice to PURCHASER, and in such notice SELLER
states that it will not cure any one or more title objections, then PURCHASER
may terminate this Agreement on written notice to SELLER within five (5)
business days after PURCHASER receives SELLER's written notice. If SELLER fails
to notify PURCHASER within such five (5) business day period, SELLER shall be
deemed to have elected not to cure any of the title objections. If SELLER is
deemed to have elected not to cure or does not cure on or before the Closing
Date (as may be extended, pursuant to Section 9 hereof) any title objection
raised by PURCHASER, or if affirmative title insurance coverage cannot be
obtained to PURCHASER'S satisfaction, in PURCHASER'S sole and absolute
discretion, then PURCHASER may terminate this Agreement by providing written
notice to SELLER; provided, however, that if SELLER agrees to cure title
objections raised by PURCHASER, but does not do so on or at the Closing, then
PURCHASER may terminate this Agreement by providing written notice to SELLER.
PURCHASER may raise title objections that arise subsequent to the issuance of
the updated title commitments and updated surveys, and may terminate this
Agreement, if such title defects were not disclosed in the updated title
commitments and updated surveys, and are not cured by SELLER prior to the
Closing Date (as

 

- 18 -

<PAGE>

may be extended, pursuant to Section 9 hereof). Upon any such termination, the
Earnest Money, plus all interest thereon, shall be immediately released by the
Escrow Agent to PURCHASER, without the need for obtaining any further consent or
authorization from SELLER. If PURCHASER fails to terminate this Agreement
pursuant to the terms of this Section 5.2, then PURCHASER shall be deemed to
have waived any such title objections (except with respect to title defects that
arise subsequent to the date of the title commitment(s) and/or the updated
survey(s)). If SELLER fails to provide PURCHASER and PURCHASER's attorneys with
all of the Survey Work within five (5) days of the date of full execution
hereof, the Inspection Period shall be automatically extended by a number of
days equal to the number of days between the date of full execution hereof and
the date that PURCHASER and PURCHASER's counsel have received all of the Survey
Work.

                        5.3   Prior to Closing, SELLER shall not (without
PURCHASER'S prior written consent) (i) give any rent concessions, other than
relating to self storage Leases in the ordinary course of commercially
reasonable business and consistent with past practice, (ii) agree to do any work
for, or give any considerations other than possession to, any tenant, other than
relating to self storage Leases in the ordinary course of commercially
reasonable business and consistent with past practice or (iii) enter into,
terminate or modify any Leases, other than relating to self storage Leases in
the ordinary course of commercially reasonable business and consistent with past
practice. SELLER may not under any circumstances enter into or extend any Lease
for a term of greater than one (1) year, or enter into, terminate or modify any
non-storage commercial or residential Lease, without PURCHASER'S prior written
consent. Prior to Closing, SELLER shall continue leasing self-storage units in
the ordinary, commercially reasonable course of business and consistent with
past practice.

                        5.4   SELLER shall continue to operate the Property in
the ordinary course of business and in a commercially reasonable manner through
the Closing Date (as may be extended, pursuant to Section 9 hereof), consistent
with past practice. There shall be no material change in the business conducted
on the Property or any Site between the date hereof and the Closing Date (as may
be extended, pursuant to Section 9 hereof). Nor shall SELLER alter, modify, add
to or demolish any improvements on any Site, or excavate on or otherwise alter
any Site, without PURCHASER'S prior written consent.

                        5.5   SELLER shall not, without PURCHASER'S prior
written consent, create any encumbrance on the Property, any Site or any of the
Personal Property. For purposes of this provision the term "encumbrance" shall
include (without limitation) any lien, claim, option, right of first refusal,
encroachment, right-of-way, lease (excluding, however, normal self storage
Leases made in the ordinary course of commercially reasonable business and
consistent with past practice), easement, covenant, condition, restriction,
mortgage, deed or trust, assignment of rents, judgment or mechanic's lien.

 

 

- 19 -

<PAGE>

                        5.6   SELLER shall not apply for a variance, permit,
approval, or change of the present zoning classification of the Property or any
Site (or any portion of either) without PURCHASER'S prior written consent.
SELLER shall be responsible for complying with all subdivision regulations and
requirements applicable to the transfer of the Property to PURCHASER.

6.   RISK OF LOSS

                        6.1   Except as set forth below, risk of loss or damage
from fire or other casualty is assumed by SELLER until the Deeds and Bills of
Sale are delivered by the Companies to PURCHASER. In the event that any portion
of the Property is destroyed or rendered unleaseable by fire or other casualty
then the following shall apply:

                                                (a)     If the cost to repair
the damage to any Site, as determined by the insurance adjuster, is not more
than $100,000, PURCHASER shall complete the transaction hereunder and all
insurance proceeds shall be assigned to and paid to PURCHASER. The Company or
Companies whose Site was damaged shall pay to PURCHASER on the Closing Date (as
may be extended, pursuant to Section 9 hereof) the full amount of any deductible
under such Company's fire and extended coverage insurance policy.

                                                (b)     If the cost to repair
the damage to any Site, as determined by the insurance adjuster, is more than
$100,000, PURCHASER shall have the option to (i) complete the transaction
hereunder and collect all insurance proceeds (the Company or Companies whose
Site was damaged shall also pay to PURCHASER on the Closing Date (as may be
extended, pursuant to Section 9 hereof) the full amount of any deductible under
the applicable Company's fire and extended coverage insurance policy) or
(ii) terminate this Agreement by providing written notice to SELLER within ten
(10) days after receipt by PURCHASER of the insurance adjuster's written
determination. Upon PURCHASER'S submission of a written notice pursuant to this
Section 6.1(b), the Escrow Agent shall immediately return the Earnest Money,
plus all interest thereon, to PURCHASER without the need for obtaining any
further consent or instruction from SELLER. SELLER warrants that it will
maintain until the Closing Date (as may be extended, pursuant to Section 9
hereof) the current insurance covering the Property and Personal Property.

                        6.2   In the event that the Property, any Site, or any
portion thereof, is condemned or taken by eminent domain, or conveyance in lieu
thereof, or becomes the subject of a condemnation or eminent domain proceeding,
and such taking or proceeding would have a material adverse effect on the
operation of any affected Site as a self storage facility as determined by
PURCHASER, PURCHASER shall have the option to (i) terminate this Agreement by
providing written notice to SELLER within ten (10) days after receipt by
PURCHASER of written correspondence or documentation respecting such
condemnation or conveyance in lieu thereof or (ii) complete the transaction
hereunder and collect any and all

 

- 20 -

<PAGE>

condemnation awards (SELLER shall assign to PURCHASER all of SELLER'S right,
title and interest in and to any and all such condemnation awards). Upon
PURCHASER'S submission of a written notice pursuant to this Section 6.2, the
Escrow Agent shall immediately return the Earnest Money, plus all interest
thereon, to PURCHASER without the need for obtaining any further consent or
instruction from SELLER.

7.   CONDITIONS PRECEDENT TO CLOSING

                        PURCHASER shall not be obligated to close under this
Agreement unless each of the following conditions precedent shall be satisfied
or waived by PURCHASER on or prior to the Closing Date (as may be extended,
pursuant to Section 9 hereof):

                                                (a)     No Breach. SELLER shall
not be in breach of this Agreement.

                                                (b)     Title Policy. The Escrow
Agent shall be prepared to issue, upon payment of the title premiums therefor,
current ALTA (or equivalent) owner's title insurance policies acceptable to
PURCHASER in the amounts reflected in attached Exhibit "A" respecting each Site,
subject to no lien or encumbrance that has not been approved or deemed approved
by PURCHASER hereunder.

                                                (c)     Accuracy of
Representations. The representations and warranties made by SELLER in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date (as may be extended, pursuant to Section 9 hereof) as if they were
made on the Closing Date (as may be extended, pursuant to Section 9 hereof).

                                                (d)     Fulfillment of
Covenants. SELLER shall have performed all of SELLER'S obligations and
agreements hereunder and shall have complied with all of SELLER'S covenants
hereunder, including but not limited to the obligation to convey to PURCHASER
good, marketable and insurable title to the Property, and the obligation to pay
all real estate taxes, sales tax, use tax and other taxes and fees that affect
the Property and/or Personal Property that have come due.

                                                (e)     Material Change. There
shall not have occurred, following the date of this Agreement or following the
expiration of the Inspection Period (i) a national emergency, act of terrorism,
war, or act of God (such as a flood or hurricane) that has a material adverse
effect on any Site, such that the continued operation thereof for self storage
purposes is materially unusable, (ii) a release of Hazardous Materials at any
Site, (iii) a material adverse change in any improvements on any Site or (iv)
the loss of 50% or more of the tenants at any Site or Sites and/or the loss of
10% or more of the aggregate number of tenants at the Property.

                                                (f)     Deliveries. SELLER shall
have furnished to PURCHASER at Closing all of the items required under Section 5
hereof.

- 21 -

<PAGE>

                                                (g)     Contingencies. The
satisfaction or waiver by PURCHASER of all the contingencies set forth in
Section 3.2 hereof, except those contingencies set forth in subsections (c) and
(d) of Section 3.2.

                        In the event that all of the aforementioned conditions
precedent are not satisfied, or waived by PURCHASER, prior to the Closing Date
(as may be extended, pursuant to Section 9 hereof), PURCHASER may terminate this
Agreement by providing written notice to SELLER. Upon PURCHASER'S submission of
such written notice, the Escrow Agent shall immediately return the Earnest
Money, plus all interest thereon, to PURCHASER, unless SELLER shall provide
PURCHASER and the Escrow Agent with written notice articulating a bona fide
basis for contesting the failure of a condition precedent.

8.   ADJUSTMENTS AT CLOSING

                        The following are to be apportioned pro-rata as of the
Closing Date (as may be extended, pursuant to Section 9 hereof): All
non-delinquent rental payments, non-delinquent real property taxes and
assessments (on a tax fiscal year basis), "yellow page" charges, sewer charges
as well as water and utility charges if same are appropriate to adjust. SELLER
shall submit to PURCHASER receipts evidencing the payment of taxes, assessments,
electric charges, water charges, sewer charges and other utilities through the
Closing Date (as may be extended, pursuant to Section 9 hereof). PURCHASER will
be given a credit for all security deposits (if any) and prepaid rents
applicable to the time period subsequent to the Closing. Any rental payments
which have come due, but are not paid, by the Closing Date (as may be extended,
pursuant to Section 9 hereof) shall belong to PURCHASER and may be collected by
PURCHASER from the tenants after the Closing Date (as may be extended, pursuant
to Section 9 hereof). SELLER shall prepare a schedule of delinquent and prepaid
rentals, and security deposits, as of the Closing Date (as may be extended,
pursuant to Section 9 hereof). All delinquent rents collected by PURCHASER after
the Closing Date (as may be extended, pursuant to Section 9 hereof) may be
retained by PURCHASER. SELLER shall not be entitled to a credit for delinquent
rent, except that SELLER shall be given a credit, at Closing, in an amount equal
to fifty percent (50%) of the delinquent rents that are less than thirty (30)
days past due. SELLER shall not collect any delinquent rent after the Closing.
All rental payments applicable to the Closing Date shall belong to, and shall be
adjusted in favor of, PURCHASER.  Rental payments paid for the month in which
the Closing occurs shall be adjusted pro-rata. PURCHASER shall be obligated to
pay for real property taxes and assessments applicable only to the period of
time it owns the Property. SELLER shall be obligated to pay for real property
taxes and assessments applicable only to the period of time it owns the
Property. The proration of real estate taxes and assessments shall be based upon
the current tax fiscal year for the Property. There shall be a post-Closing
readjustment if necessary to effectuate the requirements of this Section 8.

 

- 22-

 

<PAGE>

9.   CLOSING DATE

                                                (a)     The Closing will take
place on or about the first business day following the sixtieth (60th) day after
the end of the Inspection Period. The Closing will take place via nationally
recognized overnight courier through the Escrow Agent. Notwithstanding the
foregoing, the failure by Lender to perform its obligations necessary for the
Closing to occur shall not be deemed a breach hereunder by PURCHASER.

                                                (b)     The Closing Date (as may
be extended, pursuant to this Section 9 hereof) shall be automatically extended
for up to sixty (60) days based on four (4) periods of fifteen (15) days each,
and PURCHASER shall furnish the Escrow Agent with an additional $50,000 of
Earnest Money with each such 15-day extension, if Lender is not ready to close
the assumption of the Mortgage Indebtedness by PURCHASER on the date set forth
for Closing under Section 9(a). Such additional $50,000 deposits shall be deemed
part of the Earnest Money hereunder. In case of such extensions, Closing shall
occur on or about ten (10) days following Lender's written notice that such
assumption has been approved and Lender is ready to close. If Lender's failure
to perform, and/or approve or disapprove of PURCHASER's assumption, prevents a
Closing by the Closing Date (as may be extended, pursuant to this Section 9
hereof), PURCHASER may terminate this Agreement on written notice to SELLER,
whereupon the Earnest Money, plus all interest thereon, shall be immediately
returned to PURCHASER, and neither party shall have any further liability
hereunder except for obligations set forth herein that expressly survive
termination.

10.   BREACH

                        10.1   If PURCHASER shall fail or refuse to consummate
the transaction in accordance with the terms of this Agreement as a result of
PURCHASER'S material breach hereof (and SELLER is not in breach hereof), SELLER
shall be paid the Earnest Money, plus all interest thereon, as liquidated
damages, it being agreed by the parties that actual damage would be difficult to
ascertain. In the event of such breach by PURCHASER, SELLER'S sole and entire
right and remedy shall be restricted to SELLER'S receipt of the Earnest Money,
plus all interest thereon. PURCHASER shall have no other responsibility or
liability of any kind to SELLER by virtue of such breach.

                        10.2   If SELLER shall fail or refuse to consummate the
transaction in accordance with the terms of this Agreement as a result of
SELLER'S material breach hereof (and PURCHASER is not in breach hereof),
PURCHASER may, in its sole discretion and as its sole remedy, either (a) enforce
the terms of this Agreement by way of specific performance for the purchase of
the Property or (b) terminate this Agreement on written notice to SELLER, and
receive an immediate refund of the Earnest Money, plus all interest thereon, and
PURCHASER may recover from SELLER all costs and expenses (including attorneys'
fees) incurred by PURCHASER in connection with this Agreement up to a maximum
amount of $200,000.

 

- 23 -

<PAGE>

11.   ASSIGNMENT

                        PURCHASER may not assign this Agreement (or any portion
thereof) without the prior written consent of SELLER which consent shall not
unreasonably be withheld, conditioned or delayed, except that SELLER's consent
shall not be required with respect to any special purpose entity or single
purpose entity required by the Lender, and agreed to by PURCHASER, in connection
with the assumption of the Mortgage Indebtedness, in which case the relevant
components and portions of this Agreement applicable to those Sites affected by
the assumption of the Mortgage Indebtedness may be assigned to any one or more
special or single purpose entities without SELLER's consent. Notwithstanding any
such assignment, PURCHASER shall remain liable hereunder. If PURCHASER makes
such an assignment, the assignee shall assume all obligations of PURCHASER
hereunder. SELLER may not assign its rights or delegate its obligations
hereunder without PURCHASER'S prior written consent. In the event of such
assignment or delegation by SELLER without PURCHASER'S consent, such assignment
and delegation shall be null and void.

12.   BROKER

                        The parties hereto represent and warrant to each other
that there has been no broker, realtor, sales representative, consultant or
agent involved in this transaction who would be entitled to a commission, except
the Locke Group (whose entire commission PURCHASER shall pay at Closing pursuant
to the terms of separate agreement) as well as Fred A. Gans and Russell Miller.
SELLER shall pay the entire commissions, at Closing, of Fred A. Gans (.5% of
Purchase Price) and Russell Miller (.5% of Purchase Price). SELLER shall
indemnify, defend and hold PURCHASER harmless of and from any and all claims,
damages, actions and suits (including all court costs and reasonable attorneys'
fees) arising out of or relating to any agreement by SELLER to pay a commission
or other compensation to any broker, realtor, sales representative or agent in
connection with this transaction. PURCHASER shall indemnify, defend and hold
SELLER harmless of and from any and all claims, damages, actions and suits
(including all court costs and reasonable attorney's fees) arising out of or
relating to any agreement by PURCHASER to pay a commission or other compensation
to any broker, realtor, sales representative or agent in connection with this
transaction.

13.   COSTS AND ALLOCATIONS

                        13.1   PURCHASER shall pay the costs and expenses
related to the UCC searches. PURCHASER shall pay the costs and expenses related
to the environmental Phase I and/or Phase II. SELLER and PURCHASER shall share
equally all expenses related to PURCHASER'S surveys and policies of owner's
title insurance (including search charges, fees for endorsements and premiums),
irrespective of whether a Closing occurs. Notwithstanding the foregoing, in the
event that PURCHASER terminates this Agreement pursuant to Section 3.1(a)
hereof, PURCHASER shall pay all of the costs related to PURCHASER's title
insurance and surveys, except that the obligation to share such costs on a 50/50
basis set forth in this Section

 

- 24 -

<PAGE>

13.1 shall remain in effect despite any such termination by PURCHASER if (a)
there is an uncured or uninsurable defect in title to any portion of the
Property and (b) SELLER is in breach of this Agreement. SELLER shall pay all
costs necessary for the recording of documents necessary to clear title to the
Property. PURCHASER shall pay for the recording of the Deeds. SELLER shall pay
all transfer taxes/deed stamps in connection with the transfer of the Property.
SELLER and PURCHASER shall share equally the Escrow Agent's fees (if any) in
connection with the Earnest Money and the Closing, except with respect to any
fees, costs and expenses concerning SELLER'S tax-free exchange, if any, which
shall be paid solely by SELLER. All other costs not specifically addressed
herein shall be borne by the party incurring such cost. In connection with
PURCHASER's assumption of the Mortgage Indebtedness, PURCHASER shall pay up to a
1% assumption fee (based on the principal balance outstanding), an application
fee, Lender's attorneys' fees and all other costs, fees and expenses set forth
in the Loan Documents that are specifically related to the assumption of the
Mortgage Indebtedness. PURCHASER shall have no obligation to pay any late fees,
delinquent interest, default interest, SELLER's attorneys' fees or any unpaid
item under the Loan Documents other than principal and non-delinquent interest.
SELLER shall be responsible for all such items that are due for the time period
prior to Closing under the Loan Documents other than the unpaid principal
balance of the Mortgage Indebtedness as of the Closing Date (as may be extended,
pursuant to Section 9 hereof) assuming no default by SELLER, and non-delinquent
interest, but SELLER shall not be required to pay any assumption fee,
application fee, Lender's attorneys' fees or all other costs, fees and expenses
set forth in the Loan Documents that are specifically related to the assumption
of the Mortgage Indebtedness. In the event that Lender imposes any additional
costs, fees or expenses that are not explicitly set forth in the existing Loan
Documents, such additional costs, fees and/or expenses shall be shared by SELLER
and PURCHASER in accordance with Section 3.3 hereof. SELLER shall be given a
credit at Closing for the amount held in escrow by Lender as required by the
Loan Documents provided that (a) Lender agrees to treat such escrowed funds as
the property of PURCHASER and (b) SELLER agrees, and hereby does agree, that
such escrowed funds shall be the property of PURCHASER on and as of the Closing
Date (as may be extended, pursuant to Section 9 hereof).

                        13.2   SELLER shall provide PURCHASER with proof of
payment of sales tax and use tax which SELLER and each Company should have been
collecting and remitting in connection with the leasing of storage units,
furnishing of services, leasing of space (indoor or outdoor) for the storage of
vehicles and/or the sale of inventory and goods relating to the time period
prior to and through the Closing Date (as may be extended, pursuant to Section 9
hereof) (collectively, "SELLER's Sales Tax Liability"). SELLER shall indemnify,
defend and shall hold PURCHASER harmless from all Sales Tax liability applicable
to the time period prior to Closing. This indemnity shall survive the Closing
and the delivery of the Deed without any time limitation.

 

 

 

- 25 -

<PAGE>

14.   LEASES, SECURITY DEPOSITS, UTILITIES

                        SELLER shall make available for inspection and copying
by PURCHASER, at PURCHASER'S expense, all Leases, occupancy agreements and
rental agreements affecting the Property, including all commercial Leases and
residential Leases with on-site managers. All written Leases, and all unwritten
Leases, shall be identified in a schedule to be provided by SELLER to PURCHASER.
Such schedule shall list the name, unit number, unit size, lease term and
monthly rent of each tenant. SELLER shall also promptly furnish PURCHASER with
valid and complete accounts receivable schedules and occupancy status reports
for the most recent month of operation. The accounts receivable schedules and
occupancy status reports shall contain names, terms, unit numbers, unit sizes,
security deposits and amounts of monthly rent respecting all tenants. At the
Closing, SELLER shall turn over to PURCHASER all keys, security deposits (if
any) unless credited on the closing statement, and all original Leases.
Immediately after the Closing, PURCHASER may notify each and every tenant in
writing that the new owner of the Property is PURCHASER and that each tenant
must attorn to PURCHASER and forthwith deliver all rent to PURCHASER. SELLER
shall reasonably cooperate if requested by PURCHASER, including the furnishing
and/or posting of written notices to tenants, as requested by PURCHASER.
PURCHASER and SELLER agree and acknowledge that PURCHASER may attempt to recover
past due rentals. SELLER may not attempt to recover past due rentals. SELLER may
not amend or enter into any self storage Lease for a term longer than one (1)
year, nor may SELLER amend, terminate or enter into any non-storage Lease,
without PURCHASER'S prior written consent. All self storage Leases shall be made
on SELLER'S standard lease form disclosed to PURCHASER. SELLER shall not
terminate any Lease without PURCHASER'S prior written consent, except with
respect to terminations of storage Leases that would otherwise occur in the
ordinary, commercially reasonable course of business consistent with past
practice. SELLER may not amend or extend any self storage Lease except in the
ordinary, commercially reasonable course of business and consistent with past
practice. All utility services shall be transferred to PURCHASER as of the
Closing Date (as may be extended, pursuant to Section 9 hereof). All costs for
utility services arising after PURCHASER acquires title to the Property shall be
the responsibility of PURCHASER. All costs for utility services arising prior to
PURCHASER'S acquisition of the Property shall be the responsibility of SELLER.
The representations, warranties, obligations and covenants in this Section 14
shall survive the Closing and the delivery of the Deeds for six (6) months.

15.   USE OF NAME

                        PURCHASER may use the following after the Closing Date
(as may be extended, pursuant to Section 9 hereof): (a) until the end of the
"yellow page" cycle in effect on the Closing Date (as may be extended, pursuant
to Section 9 hereof), the name or names (Cornerstone Self Storage and
Cornerstone RV and Boat Storage) currently used to identify the Property (for
non-exclusive use by way of a limited license) for the sole purpose of allowing
PURCHASER to make an orderly transfer to PURCHASER'S trade name, (b) SELLER'S

 

- 26 -

<PAGE>

"yellow page" advertisements and (c) the telephone numbers currently used at
each Site. SELLER shall assign PURCHASER, at Closing, such rights for
PURCHASER'S use following the Closing; provided, however that PURCHASER shall
not assume any liabilities or obligations of SELLER respecting such name which
arose prior to the Closing Date (as may be extended, pursuant to Section 9
hereof).

16.   ENFORCEABILITY

                        If any provision in this Agreement shall be held to be
excessively broad, it shall be construed, by limiting and reducing it, to be
enforceable to the extent compatible with applicable law, provided that such
enforcement comports with the parties' intentions as set forth in this
Agreement.

17.   INDEMNIFICATION

                                                (a)     SELLER shall defend,
indemnify and hold harmless PURCHASER and PURCHASER's partners, directors,
shareholders, officers, employees, agents, affiliates, and their respective
successors and assigns from and against any and all liabilities, claims, causes
of action, demands, costs, damages, losses, settlements, penalties, fines,
taxes, interest, and expenses, including reasonable attorneys' fees, court
costs, investigative costs and other costs of suit, including costs of appeal,
arising out of:

                                                            (i)     a breach or
violation by SELLER of any of the provisions or covenants of this Agreement or
any agreement, certificate, instrument or similar document delivered by SELLER
pursuant hereto;

                                                            (ii)     any
material breach of, or any material inaccuracy or misrepresentation in, any of
the representations or warranties made by SELLER in this Agreement or in any
agreement, instrument, certificate or similar document required to be delivered
by SELLER pursuant hereto;

                                                            (iii)     any
Excluded Liability; and

                                                            (iv)     any
SELLER's Sales Tax Liability.

                                                (b)     PURCHASER shall defend,
indemnify and hold harmless SELLER and SELLER's partners, directors,
shareholders, officers, employees, agents, affiliates, and their respective
successors and assigns from and against any and all liabilities, claims, causes
of action, demands, costs, damages, losses, settlements, penalties, fines,
taxes, interest, and expenses, including reasonable attorneys' fees, court
costs, investigative costs and other costs of suit, including costs of appeal,
arising out of:

 

 

- 27 -

<PAGE>

                                                            (i)     a breach or
violation by PURCHASER of any of the provisions or covenants of this Agreement
or any agreement, certificate, instrument or similar document delivered by
PURCHASER pursuant hereto;

                                                            (ii)     any
material breach of, or any material inaccuracy or misrepresentation in, any of
the representations or warranties made by PURCHASER in this Agreement or in any
agreement, instrument, certificate or similar document required to be delivered
by PURCHASER pursuant hereto;

                                                            (iii)     any
Assumed Obligation; and

                                                            (iv)     any sales
tax liability of PURCHASER with respect to sales tax applicable to the time
period following Closing.

                                                (c)     The rights to
indemnification provided by this Section 17 are not exclusive, and shall not be
construed to exclude or preclude the exercise of, and shall be in addition to,
any other rights of the parties hereto, express or implied, under this Agreement
or applicable law for misrepresentation, breach of contract or warranty, or the
breach or nonperformance of any agreement, covenant or obligation.

18.   FURTHER ASSURANCES

                        From time to time after the Closing Date (as may be
extended, pursuant to Section 9 hereof), SELLER will execute all such
instruments and take all such actions as PURCHASER shall reasonably request in
order to ensure that PURCHASER receives the full benefit of the Property,
Personal Property and the transactions contemplated by this Agreement. SELLER
and PURCHASER shall also execute and deliver to the appropriate other party such
other instruments as may be reasonably required in connection with the
performance of this Agreement and each shall take all further actions as may be
reasonably required to carry out the transactions contemplated by this
Agreement.

19.   SURVIVAL

                        The representations, warranties, covenants and
indemnities of SELLER and PURCHASER contained in this Agreement shall survive
the Closing and the delivery of the Deeds, and shall survive the termination of
this Agreement. The obligations and liability of the Companies under such
representations, warranties, covenants and indemnities shall be joint and
several. Notwithstanding the foregoing, the representations, warranties and
indemnities hereunder shall survive for six (6) months following the Closing,
except with respect to any Excluded Liability and any Assumed Obligation which
shall survive indefinitely. The parties hereto agree that a party making a claim
hereunder shall have timely made a claim within the aforementioned 6-month
period if such party notifies the other, in writing, prior to the end of such
6-month period.

- 28 -

<PAGE>

20.   OFF MARKET; CONFIDENTIALITY

                                                (a)     SELLER may not continue
to list or offer the Property (or any Site or portion thereof) or Personal
Property (or any portion thereof) for sale or lease while this Agreement is in
effect (except with respect to short-term self storage leases in the
commercially reasonable ordinary course of business consistent with past
practice). SELLER shall not seek or solicit any third party offer for all or any
portion of the Property, any Site or Personal Property while this Agreement is
in effect; nor may SELLER accept or enter into any agreement, non-storage lease,
offer, letter of intent, option, right of first refusal, memorandum of
understanding or contract while this Agreement is in effect.

                                                (b)     SELLER shall not, and
will cause its officers, members, managers, partners, directors, agents,
advisors and affiliates not to, solicit or engage in any negotiations
concerning, or provide any confidential information to, or negotiate with, any
person relating to, any proposal or offer concerning the Personal Property, the
Property or any part thereof.

21.   NOTICE

                        All notices, requests, demands, and other communications
pertaining to this Agreement shall be in writing and shall be deemed duly given
and effective (a) on the day when sent by facsimile transmission (provided that
the sender thereof has confirmation of receipt by the intended recipient), (b)
on the day when delivered personally (which shall include delivery by Federal
Express or other nationally recognized, reputable overnight courier service that
issues a receipt or other confirmation of delivery) addressed as follows or (c)
three (3) business days after the date mailed by certified or registered U.S.
mail, return receipt requested, postage prepaid, addressed as follows:

 

PURCHASER:

SOVRAN ACQUISITION LIMITED
PARTNERSHIP
6467 Main Street
Buffalo, New York 14221
Attention:  Sandra L. Herberger
Fax:  (716) 630-5120

       

With a Copy to:

JOHN A. PAPPANO, ESQ.
Phillips Lytle LLP
3400 HSBC Center
Buffalo, New York 14203
Fax:  (716) 852-6100

       

SELLER:

CORNERSTONE STORAGE EQUITIES, INC.
5440 Harvest Hill Road
Suite 166
Dallas, Texas 75230
Attention:  Fred A. Gans
Fax:  (214) 341-9671

- 29 -

<PAGE>

       

With a Copy to:

EDWARD M. FISHMAN, ESQ.
Glast, Phillips & Murray, P.C.
2200 One Galleria Tower
13355 Noel Road, LB 48
Dallas, Texas 75240-6657
Fax:  (972) 419-8329

                        Notices shall be deemed effective if given by the
parties' counsel.

22.   GOVERNING LAW

                        With respect to each Site, this Agreement shall be
governed by the laws of the State in which a particular Site is located.

23.   ENTIRE AGREEMENT

                        All prior understandings and agreements between SELLER
and PURCHASER are merged in this Agreement. This Agreement completely expresses
their full agreement.

24.   NO ORAL CHANGE

                        This Agreement may not be amended or terminated orally.
Any and all amendments to this Agreement must be in writing and signed by both
SELLER and PURCHASER.

25.   SUCCESSORS

                        This Agreement shall bind, and shall inure to the
benefit of, SELLER and PURCHASER, and their respective heirs, legal
representatives, distributees, successors and assigns of SELLER and PURCHASER.

26.   COUNTERPARTS; CAPTIONS

                        This Agreement may be executed in counterparts. Captions
and headings in this Agreement are for convenience only, and shall not be
interpreted to limit the scope or meaning of any provision hereof.

27.   FULL EXECUTION

                        This Agreement shall be deemed to be fully executed on
the last date upon which all parties, and the Escrow Agent, have signed this
Agreement, and a fully executed counterpart has been received by PURCHASER.
Unless SELLER and PURCHASER have signed this Agreement by February 15, 2006, it
shall not be effective.

- 30 -

<PAGE>

28.   ESCROW

                        The terms governing the escrow arrangement among SELLER,
PURCHASER and the Escrow Agent are set forth in attached Exhibit "E".

29.   EMPLOYEES; SUCCESSOR LIABILITY

                                                (a)     PURCHASER shall have no
obligation whatsoever to hire any one or more of SELLER's employees, or
employees of affiliates of SELLER, employed in connection with the Property.
SELLER shall remain liable to perform all obligations respecting SELLER's
employees or employees of affiliates of SELLER employed in connection with the
Property, except for liability arising with respect to the period on or after
the Closing Date (as may be extended, pursuant to Section 9 hereof) relating to
employees hired by PURCHASER.

                                                (b)     PURCHASER shall assume
absolutely no liability or obligation of SELLER or the Companies which relates
to the period prior to the Closing Date (as may be extended, pursuant to Section
9 hereof). SELLER shall remain solely liable for all such liabilities and
obligations relating to the period prior to the Closing Date (as may be
extended, pursuant to Section 9 hereof).

30.   CONSTRUCTION

                        Wherever appropriate in this Agreement, the singular
shall be deemed to refer to the plural and the plural to the singular, and
pronouns of each gender shall be deemed to comprehend either or both of the
other genders. As used in this Agreement, the terms "herein", "hereof" and the
like refer to this Agreement in its entirety and not to any specific section or
subsection. This Agreement shall not be construed against PURCHASER despite the
fact that PURCHASER prepared it.

31.   1031 EXCHANGE

                        PURCHASER understands that the transaction contemplated
hereby may be part of SELLER's tax-deferred exchange under Section 1031 of the
Internal Revenue Code. PURCHASER shall provide reasonable cooperation to SELLER
in connection with any desire by SELLER to elect to qualify the sale of the
Property as a tax-deferred exchange under Section 1031 of the Internal Revenue
Code; provided, however, that in connection with such tax-deferred exchange (a)
PURCHASER shall not incur any cost or expense whatsoever, (b) PURCHASER shall
make no warranty or representation whatsoever concerning such tax-deferred
exchange, including without limitation, the tax qualification or ramification
thereof, (c) PURCHASER shall not be required to acquire title to any property
other than the Property, (d) upon payment of the Purchase Price hereunder,
PURCHASER shall be entitled to acquire the Property without condition, (e)
PURCHASER shall incur absolutely no liability or obligation except as expressly
set forth herein and (f) SELLER shall not be relieved or released from any
obligations hereunder.

 

- 31 -

<PAGE>

32.   LIABILITY

                        Notwithstanding anything to the contrary in this
Agreement, SELLER shall have no liability or obligation to indemnify PURCHASER
pursuant to Sections 4, 17 or 19 hereof, and PURCHASER shall have no liability
or obligation to indemnify SELLER pursuant to Sections 17 or 19 hereof, in
excess of $250,000. SELLER's obligations and liabilities under Sections 4, 17
and 19 hereof shall be addressed and satisfied by virtue of the Holdback Amount.

                        IN WITNESS WHEREOF, the parties have executed this
Agreement as of the dates indicated below:

 

SOVRAN ACQUISITION LIMITED PARTNERSHIP
By:  SOVRAN HOLDINGS, INC., its general partner

By:                                                                          
      Name:                                                   Date
      Title:

     

WASHINGTON STREET, LP

By:   WASHINGTON STREET GP, INC.,
         its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:

     

LEMAY FERRY, LP

By:   MINI/USA EQUITIES, INC., its sole general
         partner

By:                                                                          
      Name:                                                   Date
      Title:

     

MANCHESTER MINI, LP

By:   MANCHESTER MINI GP, INC.,
         its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:



-32 -

<PAGE>

     

SHACKELFORD MINI, LP

By:   SHACKELFORD MINI GP, INC.,
         its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:

     

ST CHARLES ROCK ROAD, LP

By:   MINI/USA EQUITIES, INC., its sole general
         partner

By:                                                                          
      Name:                                                   Date
      Title:


     

MCSTORAGE MINI, LP

By:   MCSTORAGE MINI GP, INC., its sole general
         partner

By:                                                                          
      Name:                                                   Date
      Title:

     

MINI OLD KATY, LP

By:   MINI OLD KATY GP, INC., its sole general
         partner

By:                                                                          
      Name:                                                   Date
      Title:

   

 

 

 

 

- 33 -

<PAGE>

 

MILL HAVEN MINI, LP

By:   MILL HAVEN MINI GP, INC., its sole general
         partner

By:                                                                          
      Name:                                                   Date
      Title:

     

HOWDERSHELL MINI, LP

By:   CORNERSTONE STORAGE EQUITIES, INC.
          its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:

     

HULEN INVESTORS, LLC

By:   FARMINGTON SQUARE, INC.,
         its sole member

By:                                                                          
      Name:                                                   Date
      Title:

     

GENERAL DEGAULLE, LP

By:   GENERAL DEGAULLE GP, INC.,
          its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:

   

 

 

 

 

 

 

 

- 34 -

<PAGE>

 

PINELLAS LLC

By:   VOSBURGH INVESTMENTS, LP, member

By:                                                                          
      Name:                                                   Date
      Title:

By:   VOSBURGH PROPERTIES, LP, member

By:                                                                          
      Name:                                                   Date
      Title:

By:   TGF TRUST, member

By:                                                                          
      Name:                                                   Date
      Title:

     

MINI/USA VENTURES I , LP

By:   MINI/USA DEVELOPMENT, LP,
         its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:

     

LITTLE ROAD, LP

By:   LITTLE ROAD GP, INC., its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:

   

 

 

 

 

 

- 35 -

<PAGE>

 

BROADWAY SELF STORAGE, LLC

By:                                                                          
      Susan McDonald, member                   Date

By:   TGF TRUST, member

By:                                                                          
      Name:                                                   Date
      Title:

By:   VOSBURGH INVESTMENTS, LP, member

By:                                                                          
      Name:                                                   Date
      Title:

     

SUNSET HOLDINGS, LLC

By:                                                                          
      Todd Allam, member                           Date

By:   LIES INVESTMENTS, LP, member

By:                                                                          
      Name:                                                   Date
      Title:

By:   VOSBURGH INVESTEMENTS, LP, member

By:                                                                          
      Name:                                                   Date
      Title:

     

LITTLE ROAD II, LP

By:   LITTLE ROAD II GP, INC., its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:

   

 

- 36 -

<PAGE>

 

RIVERBEND ENTERPRISES, LTD.

By:   VL LIMITED, INC., its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:

     

BLANCO ROAD, LP

By:   CORNERSTONE EQUITIES, INC., its sole
          general partner

By:                                                                          
      Name:                                                   Date
      Title:

     

75 & GOLDMARK, LLC

By:   VOSBURGH INVESTMENTS, LP, member

By:                                                                          
      Name:                                                   Date
      Title:

By:   TGF TRUST, member

By:                                                                          
      Name:                                                   Date
      Title:

     

CORNERSTONE MANANA, LP

By:   CORNERSTONE MANANA GP, INC.,
         its sole general partner

By:                                                                          
      Name:                                                   Date
      Title:

   

Escrow Agent:

CHICAGO TITLE INSURANCE COMPANY

By:                                                            

      Name:                                                  Date

 

- 37 -